DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-17 and 21-29 objected to because of the following informalities:  Claims 9, 21, and 29, as well as some of the dependent claims (e.g., at least claims 12 and 14), inconsistently refer to a kernel as a function of “x.y”.  As best understood by the examiner this is a typo and the claims should be reciting a kernel as a function of “x,y”.  Appropriate correction is required.
Claims 10-17, 22-28, and 30-31 are dependent on claims 9, 21, or 29, and are rejected for the same reasons.
Allowable Subject Matter
Claims 9-17 and 21-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach a method for semiconductor fabrication having the combination of steps in the claims including, among other elements, the kernel and SRAF calculations of claims 9, 21, or 29, in combination with the TCC decomposition and processing of the claims.
Lee et al. US 2017/0269470 A1 discloses the decomposition of TCC matrix and derivation of kernels based on that decomposition, without the same kernel and SRAF calculations of claims.
Ye et al. US 2014/0317580 A1 discloses decomposition into eigenvalues and eigenvectors, without the same kernel and SRAF calculations of claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851